DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments filed with the response of July 6, 2022 (hereafter the “7/8 Reply”) have been entered, and Claims 5, 7, 17 and 20 have been canceled.  
Claims 1, 8, 11 and 14-16 remain pending, with Claims 11 and 14-16 withdrawn from consideration as directed to a non-elected invention.  

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
Species Election
Applicant's election with traverse of “species B, that is, the first pair of primers being (3) SEQ ID NO:4 and SEQ ID NO:8” in the reply filed on February 24, 2022 was previously acknowledged.  
In light of further review and Applicant’s arguments, the Requirement for Election of Species has been withdrawn.  

Claim Objections - Withdrawn
In light of claim cancellations and amendments, the previous objections to Claims 1, 8 and 20 have been withdrawn.

Claim Interpretation
Claim 1 has been revised to use “consists of” as the transitional phrase and to recite the following:

    PNG
    media_image1.png
    133
    864
    media_image1.png
    Greyscale

which is reasonably interpreted as encompassing using only “one first pair of primers” in “performing a non-specific PCR amplification” and using only one second pair of primers in “performing a specific PCR amplification”.  
Additionally, the first pair of primers are limited to those with specific pairs of SEQ ID NOs listed in Claim 1 while the second pair of primers are limited to those with the features of the last three lines of Claim 1.  Thus the first and second pairs of primers do not overlap.  This means the first pair of primers are not present when “performing a specific PCR amplification...” as quoted above.

The terms "bridging sequence" and "specific amplification" as present in Claims 1 and 8 are interpreted in light of the specification (filed September 29, 2019) on page 9, which presents this definition: 
"[t]he bridging sequence [of a first pair of primers] referred to herein refers to a sequence overlapping with the second pair of primers, and the specific amplification of the random amplified fragment is achieved by the specific binding of the second pair of primers to the bridging sequence of the first pair of primers, thereby obtaining the simplified genomic library." 

Therefore, Claims 1 and 8 are interpreted as requiring that the "second pair of primers" include "the bridging sequence" of the first pair of primers; and the methods of Claim 1 are interpreted as requiring that "specific amplification" be performed by the “specific” binding of the “second pair of primers” to "the bridging sequence".  

Claim 8 is directed to a "kit for constructing a simplified genomic library", where the term "kit" is broadly interpreted as being equivalent to 'a collection of materials or components'.  Moreover, the phrase "for constructing a simplified genomic library" is interpreted as an intended use and thus accorded no patentable weight in the claims. Therefore, Claim 8 is interpreted as directed to 'a collection of materials or components" comprising the claim elements and features in Claim 8 (following the "consist of" transitional phrase). 

Claim Rejections -35 USC§ 112- Withdrawn and Maintained
In light of claim cancellations and amendments, the previous rejection of Claims 1, 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding when the recited temperatures are used during non-specific amplification has been withdrawn.
In light of claim cancellations and amendments, the previous rejection of Claims 1, 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, regarding the terms “non-specific amplification” and “simplified genomic library” has been withdrawn.
In light of their cancellation, the previous rejection of Claims 7 and 20 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.
In light of claim cancellations, the previous rejection of Claims 5, 7, 17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection that was previously presented with respect to Claims 1, 5, 7-8 , 17 and 20.  This rejection has also been revised in light of claim amendments filed with the 7/6 Reply.  
Each of Claims 1 and 8 recites ”wherein the first pair of primers is selected from the group consisting of :

    PNG
    media_image2.png
    205
    407
    media_image2.png
    Greyscale
 
But a review of the instant application finds disclosure of the pairs of primers identified as (2) through (6) only in Table 3 within Example 3 (see pgs 23-24).  Example 3 describes "first round of PCR reaction[s] carried out with the primers in Table 3, [where] the reaction system, and the PCR reaction procedure were the same as in Example 1" (see pg 23, last ¶ before Table 3).  Example 1's "first" PCR reaction is limited to a specific 25°C annealing temperature (see pg 19, line 1). 
Furthermore, Example 3 states the following regarding use of SEQ ID NOs:13-22 as oligonucleotide primers:

    PNG
    media_image3.png
    64
    544
    media_image3.png
    Greyscale

which does not include description of the specific pairs of primers (i.e. identified as (2) through (6)) recited in each of Claims 1 and 8 as quoted above.  
Instead, the remainder of Example 3 states the following:

    PNG
    media_image4.png
    399
    547
    media_image4.png
    Greyscale

Even with use of a single forward primer and a single reverse primer as described in Example 1, and with interpretation of "6 of the first round of PCR products" as referring to "products" from PCR amplification with one pair of forward and reverse primers, it is unclear from the above which six of the possible pairings of one of SEQ ID NOs:13 to 17 as a "forward primer" and one of SEQ ID NOs:18-22 as a "reverse primer" were mixed and then "subjected to a second round of PCR".  Stated differently, it is unclear which among the five forward primers in Table 3 is paired with which among the five reverse primers in Table 3 to produce six pairs of forward and reverse primers used to produce the “6 [ ] first round of PCR products [that] were then mixed [ ] into one mixed sample, and [ ] subjected to a second round of PCR” as quoted above. 
Furthermore, it is noted that hypothetically pairing those SEQ ID NOs based on 1F with 1R, 2F with 2R, 3F with 3R, 4F with 4R, and 5F with 5R in the "Primer names" of Table 3 results in five (not six) pairings, which indicates ambiguity regarding what primer pairs were actually used to produce the "6 of the first round of PCR products" and whether Example 3 actually discloses those five hypothetical pairings.  Additional evidence of ambiguity regarding the primer pairings is found in a comparison of Table 3 in Example 3 to Table 2 in Example 1.
In Table 3, each of SEQ ID NOs:13-17 (i.e. Primer names 2-1F, 2-2F, 2-3F, 2-4F and 2-5F) has an identical 12 base sequence (TCTGGACTAACA) at its 3' end while each of SEQ ID NOs:18-22 (i.e. Primer names 2-1R, 2-2R, 2-3R, 2-4R and 2-5R) has a different, but identical, 12 base sequence (TCTGGACTATGG) at its 3' end.  This is in contrast to Table 2 in Example 1, where each of the "forward" primers (i.e. Primer names 1-1F, 1-2F, 1-3F and 1-4F) has a varied 2 base sequence at its 3' end while each of the "reverse" primers (i.e. Primer names 1-1R, 1-2R, 1-3R and 1-4R) has a different 3' terminal base.
Because the 3' ends of the "first pair of primers" in Claims 1 and 8 are recited as comprising "a sequence for non-specific amplification" as the 3' most element (see lines 7-9 in Claim 1 and lines 4-6 in Claim 8), the forward primers in Table 3 (and Example 3) are readily substituted by each other, and the reverse primers in Table 3 (and Example 3) are readily substituted by each other.  The substitutability is based on them all having the same 3' end "sequence for non-specific amplification" and the use of the same "first round PCR" conditions (e.g. 25oC annealing temperature).  This is in contrast to the forward and reverse primers in Table 2 (and Example 1), where each primer has a distinct 3' end sequence and so no forward primer (and no reverse primer) is obviously substitutable by another under the same PCR conditions (e.g. annealing temperature).
Thus there is insufficient support for embodiments of Claims 1 and 8 with the specific pairings other than SEQ ID NOs:4 and 8.  
In light of the foregoing, Claims 1 and 8 encompass specific subject matter that was not adequately described to demonstrate possession of the claimed method and kit inventions at the time the application was filed.

Response to Applicant Arguments
Applicant’s arguments in the 7/6 Reply (see pgs 8-9) regarding the above rejection have been fully considered.  The arguments are not persuasive.  
Applicant first argues the following (see pg 8):

    PNG
    media_image5.png
    67
    450
    media_image5.png
    Greyscale

These statements are understood as directed to the last part of Example 3 as quoted above, and particularly with respect to this paragraph:

    PNG
    media_image6.png
    65
    546
    media_image6.png
    Greyscale

So as best understood, Applicant argues that (A) “there are 5 pairs of primers” and (B) an error in the above paragraph, which was in the application as filed, where “6” PCR products “should be 5”.  
These arguments are not persuasive because each of (A) and (B) is an allegation without supporting evidence.  
Applicant next argues that the results from Example 1 showed that “the four first pairs of primers are good to non-specifically amplify” (see pgs 8-9), and 

    PNG
    media_image7.png
    206
    444
    media_image7.png
    Greyscale

These arguments are not persuasive because there is no supporting evidence regarding “5 different samples” and a review of Examples 1-3 found no reference to 5 samples.  Instead, Example 3 describes “DNA extraction step (the same as in Example 1)” (see pg 23), where Example 1 describes “Four rice resequencing samples were subjected to library construction and sequencing by the above methods” of Example 1 (see pg 21, last sentence).  
Applicant’s remaining statements regarding the “5 different samples” used to “construct a mixed library” leading to a need for “correctly splitting the mixed sequencing data” by having 5 pairs of primers comprising a different “tag sequence in the middle of the forward primer [of each pair]” are not persuasive because they are unsupported by evidence of “5 different samples” and 5 pairs of primers.  
Applicant further argues the following 

    PNG
    media_image8.png
    91
    446
    media_image8.png
    Greyscale

The first portion of the above is understood as --The forward primers in Table 3 are the same except for the tag sequence with 2 different nucleotides in the middle of the forward primers, so they are not used to substitute for each other, but to prime PCR amplification--.  
This argument is not persuasive because the presence of those tag sequences in the forward primers of SEQ ID NOs:13-17 does not prevent each of them being paired with only one of the reverse primers (of SEQ ID NOs:18-22) to form 5 pairs of primers.  In that sense, each reverse primer is a substitute for another.  
And hypothetically extending Applicant’s description of the “tag sequence[s]” to also being present within the reverse primers (namely the sequences TC, TG, CA, CT and CC in the 26-27th positions of SEQ ID NOs:18-22, respectively) for the sake of argument, the presence of different tag sequences in each of the forward and reverse primers does not require any one forward primer to be paired with any particular one reverse primer from among the five reverse primers.  Stated differently, each one of the forward primers can be paired with any one of the five reverse primers.  This means that with respect to each one of the forward primers, each of the five reverse primers may be substituted for another.  
Applicant last argues the following:

    PNG
    media_image9.png
    114
    447
    media_image9.png
    Greyscale

These statements are not persuasive because they are not understood as advancing Applicant’s arguments for an adequate description demonstrating possession of the claimed inventions at the time the application was filed.  Regarding the second paragraph quoted above, whether the forward primers in Table 3 are contrary to the forward primers in Table 2 is not at issue, nor a basis of the rejection above.  

Conclusion
As previously indicated, SEQ ID NOs:4 and 8 are free of the prior art of record.

SEQ ID NOs:13-22 are also free of the prior art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635